Exhibit 10.1
LICENSE AGREEMENT
     THIS AGREEMENT is effective as of the 5th day of November, 2010, by and
between the George Zimmer 1988 Living Trust, a California trust with an address
of 40650 Encyclopedia Circle, Fremont, California 94538 (hereinafter called
“LICENSOR”), and The Men’s Wearhouse, Inc., a corporation organized and existing
under the laws of Texas, with an office located at 6380 Rogerdale Road, Houston,
Texas 77072 (hereinafter called “LICENSEE”).
     WHEREAS, LICENSOR is the owner of service marks (the “Marks”) which are
likenesses of George Zimmer one of which has been registered by the U.S. Patent
and Trademark Office (Registration No. 2,655,808) for use in connection with
“retail clothing store services; licensing others the right to use and/or
exploit the likeness of George Zimmer,” and another of which has been registered
by the U.S. Patent and Trademark Office (Registration No. 3,398,879) for use in
connection with dry cleaning and laundry services and tailoring and clothing
alterations; and
     WHEREAS, LICENSEE is desirous of continuing to use the Marks in its
business in connection with the activities denominated by the Marks;
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
promises hereinafter set forth, the parties agree as follows:
     1. GRANT OF LICENSE
     LICENSOR grants to LICENSEE and its affiliates and subsidiaries a worldwide
exclusive, nontransferable license to use the Marks in connection with the
services listed in the above mentioned registrations and applications. LICENSEE
shall, however, have the right to assign the license to its affiliates and
subsidiaries or to a purchaser of the majority of LICENSEE’s assets. LICENSEE
accepts the license subject to the following additional terms and conditions.
     2. LICENSEE FEE
     LICENSEE shall pay LICENSOR an annual license fee of $10,000 payable by
February 15 of each year, beginning February 15, 2011, as long as George Zimmer
remains an employee of LICENSEE. After George Zimmer ceases to be an employee of
LICENSEE, whether as a result of death, disability, retirement or otherwise,
LICENSEE shall pay to LICENSOR, or its successor in interest, as the case may
be, $250,000 per year for a period of four years, payable in annual installments
as follow: (a) if George Zimmer ceases to be an employee of LICENSEE as a result
of the death of George Zimmer, the first annual installment shall be paid on the
last day of the month in which George Zimmer dies and the remaining installment
payments shall be paid annually on the corresponding day of the same month in
each of the three following years and (b) if George Zimmer ceases to be an
employee of LICENSEE for any other reason, the first annual installment shall be
paid on the date that is six months following the date that George Zimmer incurs
a Separation From Service from LICENSEE and the remaining installment payments
shall be paid annually in each of the three following years on the last day of
the month in which occurs the anniversary of the date that George Zimmer
incurred a Separation From Service from LICENSEE. The term “Separation From
Service”

 



--------------------------------------------------------------------------------



 



shall have the meaning ascribed to such terms in section 409A of the Internal
Revenue Code of 1986, as amended, and the rules, regulations and guidance issued
thereunder by the Internal Revenue Service and the Department of Treasury. At
its option and in its sole discretion, LICENSEE may continue the License and
this License Agreement in effect, after the four year period, for consecutive
annual periods by giving LICENSOR or its successor in interest, as the case may
be, 60 days written notice of LICENSEE’S intention to continue the License prior
to the end of the initial four year period and prior to the end of each
additional one year period and by continuing to pay LICENSOR or its successor in
interest, as the case may be, $250,000 a year in equal monthly installments.
LICENSEE may continue to exercise its option to extend the License and this
License Agreement for one year periods indefinitely; provided that if at any
time the LICENSEE fails to extend the License or fails to make the payment
required to extend the License, LICENSOR or its successor in interest, as the
case may be, shall have the right to terminate the License and this License
Agreement upon written notice to the LICENSEE.
     3. OWNERSHIP OF THE MARKS
     LICENSEE acknowledges the ownership of the Marks in LICENSOR, agrees that
it will do nothing inconsistent with such ownership and that all use of the
Marks by LICENSEE shall inure to the benefit of and be on behalf of LICENSOR.
LICENSEE agrees to assist LICENSOR in registering the Marks or in recording this
License Agreement with appropriate government authorities, if any. LICENSEE
agrees that nothing in this License Agreement shall give LICENSEE any right,
title or interest in the Marks other than the right to use the Marks in
accordance with this License Agreement and LICENSEE agrees that it will not
attack the title of LICENSOR to the Marks or attack the validity of this License
Agreement.
     4. QUALITY STANDARDS
     LICENSEE agrees that the nature and quality of all services it renders in
connection with the Marks and all related advertising, promotional and other
related uses of the Marks shall conform to reasonable standards set by LICENSOR.
The parties agree that the quality of LICENSEE’s uses of the Marks as of the day
this License Agreement is executed are, and shall continue to be, acceptable.
     5. QUALITY MAINTENANCE
     LICENSEE agrees to cooperate with LICENSOR to facilitate LICENSOR’s control
of such nature and quality, to permit reasonable inspection of LICENSEE’s
operation, and to supply LICENSOR with specimens of all uses of the Marks upon
request. LICENSEE shall comply with all applicable laws and regulations to
obtain all appropriate government approvals pertaining to the sale, distribution
and advertising of goods and services covered by this License Agreement.
     6. FORM OF USE
     LICENSEE agrees to use the Marks only in the form and manner and with
appropriate legends as prescribed from time to time by LICENSOR. Those uses
existing as of the day this License Agreement is executed are deemed acceptable
and representative of the types of uses LICENSOR has approved and such uses
together with any other uses approved by LICENSOR

-2-



--------------------------------------------------------------------------------



 



thereafter, shall continue to be deemed to be approved even though George Zimmer
may cease to be an employee for any reason, including death.
     7. INFRINGEMENT PROCEEDINGS
     LICENSEE agrees to notify LICENSOR of any unauthorized use of the Marks by
others as it comes to LICENSEE’s attention. LICENSEE shall have the sole right
and discretion to bring infringement or unfair competition proceedings involving
the Marks. All costs of such proceedings shall be borne by LICENSEE and all
benefits received from such proceedings shall be received by LICENSEE.
     8. TERM
     This License Agreement shall be perpetual unless terminated as provided for
herein.
     9. TERMINATION FOR CAUSE
     LICENSOR shall have the right to terminate this License Agreement upon ten
(10) days written notice to LICENSEE (i) if LICENSEE were to use the Marks in a
way in violation of the provisions of Section 4 or 6 and shall not have cured
such violation within thirty (30) days of written notice thereof, (ii) in the
event of any affirmative act of insolvency by LICENSEE, (iii) upon the
appointment of any receiver or trustee to take possession of the properties of
LICENSEE or upon the winding-up, sale, consolidation, merger (other than a
merger in which LICENSEE is the surviving corporation) or any sequestration by
governmental authority with respect to LICENSEE, (iv) upon a material breach of
any of the other provisions hereof by LICENSEE or (v) upon the occurrence of a
Change-in-Control, other than an approved Change-in-Control, but only within the
first year after such Change-in-Control. For purposes hereof, an Approved
Change-in-Control shall be a Change-in-Control of LICENSEE with respect to which
George Zimmer either caused a majority of the shares of voting stocks of
LICENSEE held directly or indirectly by him to be voted for the transaction
giving rise to the Change-in-Control or, as director of LICENSEE, voted in favor
thereof. Change-in-Control shall mean, with respect to the LICENSEE, (a) any
person or group, as defined under the Securities Exchange Act of 1934, of
persons, other than George Zimmer or any affiliates of George Zimmer, owning or
controlling the right to vote 25% or more of the voting stock of LICENSEE;
(b) the merger or consolidation of LICENSEE with another person if after giving
effect thereto, a person or a group of persons, other than George Zimmer or any
affiliates of George Zimmer, owns or has the power to vote 25% or more of the
capital stock of the surviving corporation, (c) the sale of all or substantially
all the assets of LICENSEE; or (d) a majority of the members of the board of
directors of LICENSEE are persons who were neither approved for nomination by,
nor elected to the board of directors of LICENSEE by, a majority of the board of
directors who were directors on October 20, 2010, or directors nominated by or
elected by a majority of such directors.
     10. EFFECT OF TERMINATION
     Upon termination of this License Agreement, LICENSEE agrees to promptly
discontinue all use of the Marks, to cooperate with LICENSOR or its appointed
agent to apply to the appropriate authorities to cancel recording of this
License Agreement from all government

-3-



--------------------------------------------------------------------------------



 



records, to destroy all materials bearing the Marks, and that all rights in the
Marks and the goodwill connected therewith shall remain the property of
LICENSOR.
     11. INTERPRETATION OF AGREEMENT
     It is agreed that this License Agreement shall be interpreted according to
the laws of the State of Texas.
     12. ENTIRE AGREEMENT
     This License Agreement constitutes the entire agreement of the parties
regarding the subject matter hereof, and supersedes and terminates all prior
agreements, arrangements or understandings and all obligations, both written and
oral, between the parties with respect to the Marks.
     IN WITNESS WHEREOF, the parties hereto have caused this License Agreement
to be executed as of the day and year first above written.

            GEORGE ZIMMER 1988 LIVING TRUST
      By:   /s/ GEORGE ZIMMER         George Zimmer, Trustee                THE
MEN’S WEARHOUSE, INC.
      By:   /s/ NEILL P. DAVIS         Name:   Neill P. Davis        Title:  
Executive Vice President and Chief Financial Officer     

-4-